Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 4 – 11, 16 – 17, and 20 – 21 have been examined. Claims 12 – 15 and 18 – 19 have been withdrawn by Applicant via election/restriction. Claims 2 – 3 have been canceled by Applicant.

Election/Restrictions
Claims 1, 4 – 11, 16 – 17, and 20 – 21 are allowable. The restriction requirement between Species I, II, III, and IV , as set forth in the Office action mailed on 02 March 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02 March 2021 is withdrawn.  Claims 12 – 15 and 18 – 19, directed to Species I, II, and IV are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 4 – 22 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Yang (2007/0096408) discloses a multi-purpose skate similar to the instant invention; however Yang, either alone or in combination, neither discloses nor suggests (in regard to claims 1 and 22) wherein the seating portion includes a separation member provided to be spaced apart from the coupling 10body in the opposite direction of the reference direction to form a separation space between the separation member and the coupling body, (in regard to claim 16) wherein each of the first fixing body of the first fixing part and the second fixing body of the second fixing part has an elongated 20hole extending in the front-rear direction, such that the sliding plate is coupled to the first and second fixing parts even if a spacing between the first and second fixing parts is changed within a specific length, and (in regard to claim 20) a coupling body inserted into a receiving part provided in the sole and coupled to the sole to mitigate coupling between the coupling part and the sole. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618